          Case 1:19-cv-00490-AT Document 13 Filed 03/31/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

LARRY RUMBOUGH,                           )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )           CIVIL ACTION FILE
                                          )           NO. 1:19-cv-00490-AT-JSA
EQUIFAX INFORMATION                       )
SERVICES LLC and NATIONAL                 )
CONSUMER TELECOM &                        )
UTILITIES EXCHANGE, INC.,                 )
                                          )
       Defendants.                        )

                            JOINT STATUS REPORT

       In response to the Court’s Order of March 8, 2019, the Parties hereby report

that the case has been settled. The Parties are preparing settlement documents and

will file a Stipulation of Dismissal with Prejudice on or before April 30, 2020.

       This 31st day of March, 2020.

 /s/ Craig E. Bertschi                        KING & SPALDING, LLP
 Craig E. Bertschi
 Georgia Bar No. 055739                       By: /s/ J. Anthony Love
 ceb@mcraebertschi.com                        J. Anthony Love (Ga. Bar No. 459155)
 678.999.1102                                 1180 Peachtree Street N.E.
                                              Atlanta, Georgia 30309-3521
 MCRAE BERTSCHI & COLE LLC                    Tel: (404) 572-4600
 Suite 200, 1350 Center Drive                 Email: tlove@kslaw.com
 Dunwoody, Georgia 30338
                                              Attorneys for Defendant Equifax
 Counsel for Plaintiff                        Information Services LLC and National
                                              Consumer Telecom & Utilities Exchange,
                                              Inc.


                                         -1-
